Exhibit 10.11

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
December 10 , 2010 (the “Execution Date”), is made between STERLING JEWELERS
INC., a Delaware corporation (the “Company”), and MARK S. LIGHT (the
“Executive”).

WHEREAS, the Company is engaged in the business of operating a chain of retail
jewelry stores in the United States (the “Business”);

WHEREAS, the Company is a wholly-owned subsidiary of Signet Jewelers Limited
(“Signet”);

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated August 6, 2004 and amended on January 12, 2006 and December 31, 2007, with
the Company (as amended to the date hereof the “Prior Agreement”);

WHEREAS, the Company hereby desires to continue the employment of the Executive
and to amend and restate the Prior Agreement in its entirety; and

WHEREAS, the Executive desires to accept such continued employment, subject to
the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Employment and Term.

(a) The Company hereby employs the Executive, and the Executive hereby accepts
continued employment by the Company, in the capacities and on the terms and
subject to the conditions set forth herein from the Execution Date until the
date this Agreement is terminated by the Company or by the Executive pursuant to
the terms of this Agreement (the “Term of Employment”).

(b) The Company may terminate this Agreement at any time by notifying the
Executive in writing. In the event the Company terminates this Agreement
pursuant to this Section 1(b), the Company shall be obligated to (i) pay the
Executive his Base Salary (as defined in Section 3 below) in effect at the
effective date of termination prorated to such date of termination; (ii) pay the
Executive for any Annual Bonus (as defined in Section 3 below) (which Annual
Bonus shall be paid during the period commencing on the 15th of April and ending
on the 31st of May following the end of the applicable fiscal year of Signet)
and/or Long Term Incentive (as defined below in Section 3 below) (which amount
shall be paid in accordance with the long term incentive plan for executive
officers then in effect, as approved by the Compensation Committee of Signet or
its designee) earned by Executive for a completed fiscal year (or, in the case
of the Long Term Incentive, a completed performance period) prior to the
effective date of such termination but which remain unpaid as of the date of
termination; (iii) pay the Executive the pro-rata portion of the Annual Bonus
for which he was then eligible as of the date of termination for the then
current fiscal year (which amount shall be paid during the period commencing on
the 15th of April and ending on the 31st of May following the end of the
applicable fiscal year of Signet); (iv) pay the Executive, within 30 days of the
date of termination, for any vacation days for the current year earned but not
used by the Executive (v) continue to pay to the Executive his Base Salary in
effect on the last date of Executive’s employment for twelve (12) months
following such last date of employment, in accordance with the Company’s
standard payroll practices for executive officers, with each such payment hereby
designated a separate payment; and (vi) provide the Executive with a lump-sum
payment equal to the cost of the COBRA premium for twelve (12) months of
coverage at the same level as in effect immediately prior to the date of
termination, payable within 30 days of the date of termination. The Executive
shall continue to have the obligations provided for in Sections 6 and 7 hereof.

 

1



--------------------------------------------------------------------------------

(c) The Term of Employment may also be terminated by the Executive at any time
upon three hundred sixty (360) days’ prior written notice to the Company. Upon
such termination, the Company shall have no further obligations hereunder except
to (i) pay the Executive his Base Salary in effect at the effective date of such
termination prorated to such date of termination, with each such payment hereby
designated a separate payment; (ii) pay the Executive for any Annual Bonus (as
defined in Section 3 below) (which amount shall be paid during the period
commencing on the 15th of April and ending on the 31st of May following the end
of the applicable fiscal year of Signet) and/or Long Term incentive (as defined
below in Section 3 below) (which amount shall be paid in accordance with the
long term incentive plan for executive officers then in effect, as approved by
the Compensation Committee of Signet or its designee) earned by the Executive
for a completed fiscal year (or, in the case of the Long Term Incentive, a
completed performance period) prior to the effective date of such termination
but which remain unpaid as of the date of termination; and (iii) provide the
Executive any other benefits to which to which he is entitled upon such
termination under the health, disability, life insurance and vacation plans and
policies of the Company. The Executive shall continue to have the obligations
provided in Sections 6 and 7 hereof.

2. Duties.

(a) During the Term of Employment, the Executive shall serve as Chief Executive
Officer of the Company. The Executive shall report to the Chairman of the Board
of Directors of the Company (the “Board of the Company”) or such other person
designated by the Board of Directors of Signet (the “Board of Signet”). As Chief
Executive Officer, the Executive shall be the most senior officer of the
Company, with all supervisory authority and power over the other senior officers
of the Company and with such other powers, duties and responsibilities with
respect to the business of the Company as are customary to his offices and
positions or as the Board of the Company may request consistent therewith. The
Executive shall serve the Company faithfully and to the best of his ability in
such capacities, devoting substantially all of his business time, attention,
knowledge, energy and skills to such employment.

(b) In addition, if elected, the Executive shall also serve during any part of
the Term of Employment as any other officer or director of the Company, Signet
or any of their subsidiaries or affiliates (collectively, the “Signet Group”),
without any compensation therefor other than as specified in this Agreement.

3. Compensation and Benefits. As full and complete compensation to the Executive
for his execution and delivery of this Agreement and performance of the services
required hereunder, the Company shall pay, grant or provide to the Executive
during the Term of Employment, and the Executive agrees to accept:

(a) (i) a base salary, payable in accordance with the Company’s standard payroll
practices for executive officers, of $863,100 per annum (“Base Salary”); (ii) an
annual bonus (the “Annual Bonus”) of up to 120% of Base Salary, in accordance
with the bonus plan then in effect for executive officers of the Company, as
approved by the Compensation Committee of Signet or its designee, which Annual
Bonus shall be paid during the period commencing on the 15th of April and ending
on the 31st of May following the end of the applicable fiscal year of Signet);
(iii) a long-term incentive, of up to 100% of Base Salary payable in accordance
with the long-term incentive plan for executive officers then in effect as
approved by the Compensation Committee of Signet or its designee (the “Long Term
incentive”) and (iv) options, restricted stock or other stock-based awards, as
determined in the sole discretion of the Compensation Committee of Signet or its
designee, in accordance with the Signet Jewelers Limited Omnibus Incentive Plan
or the equity incentive plan then in effect; provided, that on or prior to each
May I of each year, the Board of Directors of the Company, the Compensation
Committee of Signet or its designee shall review the amount of the Executive’s
Base Salary then in effect and, in the absolute discretion of the Board, such
committee or its designee, the Base Salary may be increased, but not decreased,
from such amount, based upon the performance of the Executive and other factors
as maybe considered by the Board or such committee to be relevant from time to
time;

 

2



--------------------------------------------------------------------------------

(b) the payment or reimbursement by the Company for membership dues in the
country club in which the Executive is a member on the date hereof (or in a
replacement club at comparable cost), the membership therein to be used to
further the ordinary and necessary business purposes of the Company;

(c) medical/dental, long-term disability and life insurance benefits made
available generally from time to time by the Company to executive officers that
are comparable with, but no less favorable to the Executive than, those benefits
in effect as of the date of this Agreement with respect to the Executive;

(d) such deferred compensation benefits as may be made available generally from
time to time by the Company to executive officers of the Company upon the
authorization and approval of the Compensation Committee of Signet or its
designee;

(e) A lease by the Company of an automobile having monthly lease payments not to
exceed $1,222.95 per month in addition to (i) the payment or reimbursement by
the Company of all of the Executive’s costs for gas, repairs, maintenance and
insurance premiums relating to such automobile and (ii) an additional amount
(the “Gross-Up Payment”) such that, after reduction for all federal, state and
local income taxes, if any, payable by the Executive in respect of the
reimbursement or payment by the Company to the Executive of an expense described
in this subsection (e) (a “Covered Expense”) and the Gross-Up Payment, the
Executive shall retain an after-tax amount equal to the amount of such Covered
Expense; and (iii) an annual adjustment equal to the percentage change in the
Consumer Price Index, All Urban Consumers, published by the Bureau of Labor
Statistics of the U.S. Department of Labor during the preceding twelve
(12) months, or any successor index published by the U.S. Government (reasonably
adjusted from time to time using suitable conversion factors in the event of any
change in the base year used to calculate the index); and

(f) such other perquisites and benefits as may be made available generally from
time to time by the Company to executive officers of the Company.

For purposes of subsection (e) of this Section 3, (i) the federal, state and
local income taxes payable by the Executive in respect of a reimbursement or
payment by the Company to the Executive of a Covered Expense or Gross-Up Payment
shall be determined by taking into account all deductions allowable to the
Executive for federal, state or local income tax purposes in respect of the
payment of a Covered Expense and any tax payable on a reimbursement or payment
made under this subsection to the maximum extent thereof, and shall be paid no
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which he remits the related taxes.

No reimbursement or in-kind benefits provided under this Section 3 in respect of
one taxable year shall affect the amounts payable in any other taxable year or
shall be subject to liquidation or exchange for another benefit. Any
reimbursements made to the Executive pursuant to this Agreement or otherwise
shall be paid no later than the last day of the year following the year in which
the expense was incurred.

4. Termination.

(a) Disability. In the event of any physical or mental disability during the
Term of Employment which renders the Executive incapable of performing the
services required of him for any period or periods aggregating six months during
any twelve- month period, the Company shall have the right, upon written notice
to the Executive, to terminate the Executive’s employment hereunder, effective
upon the giving of such notice (or such later date as shall be specified in such
notice). Upon such termination, the Company shall have no further obligations
hereunder, except to (i) pay the Executive his Base Salary to the effective date
of such termination, to the extent not already paid, with each such payment
hereby designated a separate payment, (ii) pay the Executive for any Annual
Bonus (which amount shall be paid during the period commencing on the 15th of
April and ending on the 3lst of May following the end of the applicable fiscal
year of Signet) and/or Long Term Incentive (which amount shall be paid in
accordance with the long term incentive plan for executive officers then in
effect,

 

3



--------------------------------------------------------------------------------

as approved by the Compensation Committee of Signet or its designee) earned by
Executive for a completed fiscal year (or, in the case of the Long Term
Incentive, a completed-performance period) prior to the effective date of such
termination but which remain unpaid as of the date of termination, (iii) pay the
Executive the pro-rata portion of the Annual Bonus he would have been entitled
to receive had he remained in employment through the end of the fiscal year
during which such termination occurred, based on the portion of the fiscal year
that has elapsed prior to such termination (which amount shall be paid during
the period commencing on the 15th of April and ending on the 3lst of May
following the end of the applicable fiscal year of Signet) and (iv) provide the
Executive any other benefits to which the Executive is entitled. For purposes of
this Section 4(a), the Executive’s physical or mental disability shall be
determined in accordance with any disability plan of or applicable to the
Company that is then in effect. The Executive shall continue to have the
obligations provided for in Sections 6 and 7 hereof.

(b) Death. In the event of the death of the Executive during the Term of
Employment, the Executive’s employment and this Agreement shall automatically
terminate and the Company shall have no further obligations hereunder, except to
(i) pay the Executive’s estate the Base Salary to the effective date of
termination, to the extent not already paid, and for six (6) months following
such date, payable in accordance with the Company’s standard payroll practices
for executive officers, with each such payment hereby designated a separate
payment; (ii) pay the Executive’s estate for any Annual Bonus (which amount
shall be paid during the period commencing on the 15th of April and ending on
the 3lst of May following the end of the applicable fiscal year of Signet)
and/or Long Term Incentive (which amount shall be paid in accordance with the
long term incentive plan for executive officers then in effect, as approved by
the Compensation Committee of Signet or its designee) earned by Executive for a
completed fiscal year (or, in the case of the Long Term Incentive, a completed
performance period) prior to the date of death but which remains unpaid as of
the date of death; (iii) pay the Executive’s estate the pro rata portion of the
Annual Bonus for which the Executive would have been entitled to receive had he
remained in employment through the end of the fiscal year during which such
termination upon death occurred, based on the portion of the fiscal year that
has elapsed prior to such termination (which amount shall be paid during the
period commencing on the 15th of April and ending on the 3lst of May following
the end of the applicable fiscal year of Signet); and (iv) provide the Executive
with any other benefits to which the Executive or his estate is entitled.

(c) Cause. The Company shall have the right, upon written notice to the
Executive, to terminate the Executive’s employment under this Agreement for
Cause (as hereinafter defined), effective upon the giving of such notice (or
such later date as shall be specified in such notice), and the Company shall
have no further obligations hereunder, except to pay the Executive his Base
Salary prorated to the effective date of termination, and the Executive shall
continue to have the obligations provided in Sections 6 and 7 hereof.

For purposes of this Agreement, “Cause” means: (i) fraud, embezzlement, gross
insubordination on the part of the Executive or any act of moral turpitude or
misconduct (which misconduct adversely affects the business or reputation of the
Company) by the Executive; (ii) conviction of or the entry of a plea of nolo
contendere by the Executive for any felony; or (iii) a material breach of, or
the willful failure or refusal by the Executive to perform and discharge, his
duties, responsibilities or obligations under this Agreement.

5. Resignation upon Termination. Upon the termination of the Executive’s
employment hereunder for any reason, the Executive shall immediately be deemed
to resign, and shall resign, from all offices and directorships held by him in
the Signet Group and shall execute any and all documents reasonably necessary to
effect such resignations as requested by the Company.

6. Confidentiality; Ownership of Developments.

(a) During the Term of Employment and for any time thereafter, the Executive
shall keep secret and retain in strictest confidence and not divulge, disclose,
discuss, copy or otherwise use or suffer to be used in any manner, except in
connection with the Business of the Company and of any of the subsidiaries or
affiliates of the

 

4



--------------------------------------------------------------------------------

Company, any trade secrets, confidential or proprietary information and
documents or materials owned, developed or possessed by the Company or any of
the subsidiaries or affiliates of the Company pertaining to the Business of the
Company or any of the subsidiaries or affiliates of the Company; provided,
however, that such information referred to in this Section 6(a) shall not
include information that is or has become generally known to the public or the
jewelry trade without violation of this Section 6.

(b) The Executive acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof relating to the
Business or planned business of the Company or any of the subsidiaries or
affiliates of the Company that, alone or jointly with others, the Executive may
create, make, develop or acquire during the Term of Employment (collectively,
the “Developments”) are works made for hire and shall remain the sole and
exclusive property of the Company and the Executive hereby assigns to the
Company all of his right, title and interest in and to all such Developments.

(c) The provisions of this Section 6 shall, without any limitation as to time,
survive the expiration or termination of the Executive’s employment hereunder,
irrespective of the reason for any termination.

7. Covenants Not to Solicit and Not to Compete. The Executive agrees that during
the Term of Employment and for a period of one year commencing upon the last
date of Executive’s employment (the “Non-Competition Period”), the Executive
shall not, directly or indirectly, without the prior written consent of the
Company:

(a) solicit, entice, persuade or induce any employee, consultant, agent or
independent contractor of the Company or of any of the subsidiaries or
affiliates of the Company to terminate his or her employment or engagement with
the Company or such subsidiary or affiliate, to become employed by any person,
firm or corporation other than the Company or such subsidiary or affiliate or
approach any such employee, consultant, agent or independent contractor for any
of the foregoing purposes; or

(b) directly or indirectly own, manage, control, invest or participate in any
way in, consult with or render services to or for any person or entity (other
than for the Company or any of the subsidiaries or affiliates of the Company)
which is engaged in the retail jewelry business; provided, however, that the
restrictions of this Section 7(b) shall not extend to the ownership, management
or control of a retail jewelry business by the Executive following the
termination of his employment with the Company provided that such activity is no
less than sixty (60) miles distant from any retail jewelry store of the Company
at the time of such termination of employment and provided, further, however,
that the restrictions of this Section 7(b) shall not extend to the ownership of
publicly traded securities in a company engaged in the retail jewelry business,
provided that such ownership does not exceed 1% of the outstanding voting
securities of such company.

Notwithstanding anything to the contrary contained herein, in the event
Executive terminates his employment upon less than three hundred sixty
(360) days notice to the Company as required by Section 1(c), the
Non-Competition Period shall be extended by an amount of time equal to three
hundred sixty (360) days less the amount of notice actually given by the
Executive to the Company; provided, however, if such termination by Executive
upon less than three hundred sixty (360) days notice is within sixty (60) days
following a Change of Control (as defined below), Executive’s obligations
pursuant to clause (b) above shall continue for the Non-Competition Period
without giving effect to the extension of time provided for herein. For purposes
of this Agreement, a “Change of Control” shall mean: (i) the consummation of a
merger or consolidation of the Company with or into another entity or any other
corporate reorganization (other than Signet or an affiliate of Signet or the
Company), if persons who were not shareholders of the Company immediately prior
to such merger, consolidation or other reorganization own immediately after such
merger, consolidation or other reorganization more than fifty percent (50%) of
the voting power of the outstanding securities of each of (A) the continuing or
surviving entity and (B) any direct or indirect parent corporation of such
continuing or surviving entity or (ii) any person or group of related persons
(other than Signet or an affiliate of Signet or the Company) shall acquire
beneficial ownership of more than fifty percent (50%) of the voting power of all
classes of stock of

 

5



--------------------------------------------------------------------------------

the Company. A transaction shall not constitute a “Change of Control” if its
sole purpose is to change the state of the Company’s incorporation or to create
a holding company that will be owned in substantially the same proportions by
the persons who held the Company’s securities immediately before such
transaction.

8. Specific Performance. The Executive acknowledges that the services to be
rendered by the Executive are of a special, unique and extraordinary character
and, in connection with such services, the Executive will have access to
confidential information vital to the Company’s Business and the subsidiaries
and affiliates of the Company. By reason of this, the Executive consents and
agrees that if the Executive violates any of the provisions of Sections 6 or 7
hereof, the Company and the subsidiaries and affiliates of the Company would
sustain irreparable injury and that monetary damages will not provide adequate
remedy to the Company and that the Company shall be entitled to have Sections 6
or 7 specifically enforced by any court having equity jurisdiction. Nothing
contained herein shall be construed as prohibiting the Company or any of the
subsidiaries or affiliates of the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages from the Executive.

9. Indemnification.

(a) The Company shall, or shall cause Signet to, maintain directors and
officers’ liability insurance as long as the Executive continues to be employed
by the Company or Signet or a member of the Board of the Company or the Board of
Signet.

(b) The Company shall, or shall cause Signet to, indemnify the Executive in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative in nature, by reason of the fact that
the Executive is or was a director, officer or employee of Signet or the
Company, or, while a director, officer or employee of Signet or the Company, is
or was serving at the request of Signet or the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by such person in connection with such action, suit or proceeding to
the full extent permitted by law. Notwithstanding the foregoing, the Executive
shall be entitled to the indemnification as set forth under the Fourth Amended
and Restated Certificate of Incorporation of the Company, as may be amended from
time to time, (the “Company Certificate”), the Bye-Laws of Signet, and the Deed
of Indemnity dated November 12, 2008, by Signet in favor of the indemnified
parties set forth therein, except, in the case of the Company Certificate, as
indemnification may be limited by, and amended to conform to applicable laws.

10. Entire Agreement. This Agreement together with the letter dated October 1,
2010 relating to the retention payment of $750,000, embodies the entire
agreement of the parties with respect to the Executive’s employment and
supersedes any other prior oral or written agreements, arrangements or
understandings between the Executive and the Company, including the Prior
Agreement. This Agreement may not be changed or terminated orally but only by an
agreement in writing signed by the parties hereto.

11. Governing Law; Jurisdiction.

(a) This Agreement shall be subject to, and governed by, the laws of the State
of Ohio applicable to contracts made and to be performed therein.

(b) Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of Ohio located in Summit County or in a Federal
court located in Cleveland, Ohio. The parties consent to the jurisdiction of
such courts and to the service of process in any manner provided by Ohio law.
Each party irrevocably waives any objection which it may now or hereafter have
to the venue of any such suit, action or proceeding brought in such court.

 

6



--------------------------------------------------------------------------------

(c) The prevailing party in any action to enforce any of the provisions of this
Agreement shall be entitled to reimbursement from the other party for its or his
costs and expenses (including attorneys’ fees and expenses) incurred in
connection with such action.

12. Assignability. The obligations of the Executive may not be delegated and the
Executive may not, without the Company’s written consent thereto, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest herein. Any such attempted delegation or disposition
shall be null and void and without effect. The Company and the Executive agree
that this Agreement and all of the Company’s rights and obligations hereunder
may be assigned or transferred by the Company to any successor to the Company.

13. Severability. If any provision of this Agreement or any part thereof,
including, without limitation, Sections 6 and 7, as applied to either party or
to any circumstances shall be adjudged by a court of competent jurisdiction to
be void or unenforceable, the same shall in no way affect any other provision of
this Agreement or remaining part thereof, which shall be given full effect
without regard to the invalid or unenforceable part thereof, or the validity or
enforceability of this Agreement.

If any court construes any of the provisions of Section 6 or 7, or any part
thereof, to be unreasonable because of the duration of such provision or the
geographic scope thereof, such court may reduce the duration or restrict or
redefine the geographic scope of such provision and enforce such provision as so
reduced, restricted or redefined.

14. Notices. All notices to the Company or the Executive permitted or required
hereunder shall be in writing and shall be delivered personally, by telecopier
or by courier service providing for next-day delivery or sent by registered or
certified mail, return receipt requested, to the following addresses:

The Company:

Sterling Jewelers Inc.

375 Ghent Road

Akron, Ohio 44333

Fax: (330) 668-5191

Attn: Chief Financial Officer

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

NewYork, NY 10153-0119

Fax: (212) 310-8007

Attn: Amy Rubin

The Executive:

Mark S. Light

Sterling Jewelers Inc.

375 Ghent Road

Akron, Ohio 44333

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the U.S. mail service.

 

7



--------------------------------------------------------------------------------

15. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

16. Paragraph Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

18. Section 409A Compliance. To the extent applicable, this Agreement shall
be-interpreted in accordance with Section 409A of the internal Revenue Code of
1986, as amended (the “Code”), and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Execution Date. A
termination of employment shall not be deemed to have occurred for purposes of
this Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding any provision of the
Agreement to the contrary, (i) if at the time of the Executive’s termination of
employment with the Company the Executive is a “specified employee” as defined
in Section 409A Code and related Department of Treasury guidance and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company shall defer the commencement of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until the date that is six months and one day
following the Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to the Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, the Company may (a) adopt such amendments to the Agreement, including
amendments with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Agreement and/or (b) take such other actions as the Company determines
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance. The Company shall consult with
the Executive in good faith regarding the implementation of this Section 18;
provided that neither the Company nor any of its employees or representatives
shall have any liability to the Executive with respect thereto.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

STERLING JEWELERS INC.

By:

 

LOGO [g139258g02z73.jpg]

Name:

 

TERRY BURMAN

Title:

 

Group Chief executive

LOGO [g139258g85h17.jpg]

MARK S. LIGHT

 

9